DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-16 were originally filed December 27, 2019.
	The preliminary amendment received December 27, 2019 amended claims 4, 9, 10, and 14-16.
	Claims 1-16 are currently pending.
	Claims 1-3 and 7-9 are currently under consideration.

Election/Restrictions
	Upon further consideration, the Group restriction requirement is withdrawn.

Applicant’s election of a neurotransmitter release regulating peptide, a fusion protein comprising a linker, and skin wrinkle reduction as the species in the reply filed on January 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-6 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021. Please note: applicants elected a subgenus of “neurotransmitter release regulating peptide”, therefore, the subgenus was searched and claims 4-6 were withdrawn. In addition, since a cosmetic composition, cosmetic product, or quasi-drug composition was not elected, claims 10-16 were withdrawn.

Priority
The present application is a 371 (National Stage) of PCT/KR2018/007370 filed June 28, 2018 which claims foreign priority to Korea 10-2017-0174500 filed on December 18, 2017; Korea 10-2017-0174501 filed December 18, 2017; Korea 10-2017-0174617 filed December 18, 2017; Korea 10-2017-0174502 filed December 18, 2017; Korea 10-2017-0174616 filed December 18, 2017; and Korea 10-2017-0081712 filed June 28, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 27, 2019; March 25, 2020; and March 15, 2021 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Please refer to the claim language of present claim 1 “A fusion protein comprising a skin penetration enhancing peptide comprising an amino acid sequence of SEQ ID NO: 1 and a physiologically active protein.”. The following is suggested: “A fusion protein comprising a skin penetration enhancing peptide comprising the amino acid sequence of SEQ ID NO: 1 and a physiologically active protein.”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 7 depends on present independent claim 1. Present independent claim 1 requires a “fusion protein comprising a skin penetration enhancing peptide comprising an amino acid sequence of SEQ ID NO: 1 and a physiologically active protein”. SEQ ID NO: 1 is responsible for the activity of “skin penetration enhancing”. Present claim 7 reads “wherein the fusion protein has enhanced skin penetrability and skin retentivity of the physiologically active protein”. This function is due to the structure of SEQ ID NO: 1. Therefore, the claim does not alter the structure of the fusion protein and fails to further limit the fusion protein. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee U.S. Patent Application Publication 2015/0126461 published May 7, 2015.
For present claims 1, 2, and 7-9, Lee teaches fusion proteins comprising SEQ ID NO: 2 (100% identity and the same length as present SEQ ID NO: 1) and a cargo wherein the cargo can be peptides, proteins, or commercially available drugs; wherein peptide-cargo complex refers to the structure of the peptide at the N-terminus of the cargo; wherein SEQ ID NO: 2 is utilized for transdermal delivery of the cargo including into the skin; utilizing linkers; and polynucleotides encoding the peptide-cargo complex (please refer to the entire specification particularly the abstract; paragraphs 1, 5-9, 13, 17-23, 27-32, 45-47; claims).
Therefore, the presently claimed products are anticipated by the teachings of Lee.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Patent Application Publication 2015/0133379 published May 14, 2015.
For present claims 1-3 and 7-9, Lee et al. teach a fusion protein comprising a skin-penetrating peptide of SEQ ID NO: 1 (100% identity and same length as present SEQ ID NO: 1) bound to a physiologically active protein wherein the physiologically active protein can be all proteins that are used for therapeutic effects, regulate biological functions, hormones, cytokines, growth factors, platelet-derived growth factor-b (PDGFb), glycine, glutamic acid, etc. (i.e. encompassing a “neurotransmitter release regulating peptide”); utilizing linkers to link the C-terminus of the skin-penetrating peptide to the N-terminus of the physiologically active protein; a cosmetic composition comprising the fusion protein, and a polynucleotide encoding the fusion protein (please refer to the entire specification particularly the abstract; paragraphs 2, 8-58, 62-66; claims).
Therefore, the presently claimed products are anticipated by the teachings of Lee et al.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee U.S. Patent Application Publication 2015/0126461 published May 7, 2015 and Lee et al. U.S. Patent Application Publication 2015/0133379 published May 14, 2015.
For present claims 1, 2, and 7-9, Lee teaches fusion proteins comprising SEQ ID NO: 2 (100% identity and the same length as present SEQ ID NO: 1) and a cargo wherein the cargo can be peptides, proteins, or commercially available drugs; wherein peptide-cargo complex refers to the structure of the peptide at the N-terminus of the cargo; wherein SEQ ID NO: 2 is utilized for transdermal delivery of the cargo including into the skin; utilizing linkers; and polynucleotides encoding the peptide-cargo complex (please refer to the entire specification particularly the abstract; paragraphs 1, 5-9, 13, 17-23, 27-32, 45-47; claims).
While Lee teaches very broad “cargo” of peptides, proteins, or commercially available drugs, Lee does not specifically teach “neurotransmitter release regulating peptide”.
For present claims 1-3 and 7-9, Lee et al. teach a fusion protein comprising a skin-penetrating peptide of SEQ ID NO: 1 (100% identity and same length as present SEQ ID NO: 1) bound to a physiologically active protein wherein the physiologically active protein can be all proteins that are used for therapeutic effects, regulate biological functions, hormones, cytokines, growth factors, platelet-derived growth factor-b (PDGFb), glycine, glutamic acid, etc. (i.e. encompassing a “neurotransmitter release regulating peptide”); utilizing linkers to link the C-terminus of the skin-penetrating peptide to the N-terminus of the physiologically active protein; a cosmetic composition comprising the fusion protein, and a polynucleotide encoding the fusion protein (please refer to the entire specification particularly the abstract; paragraphs 2, 8-58, 62-66; claims).
The claims would have been obvious because the substitution of one known element (i.e. genus of cargo; subgenuses of peptides, proteins, or commercially available drugs) for another (i.e. subgenus of growth factors; species of platelet-derived growth factor-b (PDGFb), glycine, or glutamic acid) would have yielded predictable results (i.e. SEQ ID NO: 1 can transport the cargo through the skin) to one of ordinary skill in the art at the time of the invention, See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,321,821. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed product and the invention as claimed in U.S. Patent No. 9,321,821 are drawn to SEQ ID NO: 1 (same sequence in each) fused to PDGFb, etc.

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,963,484. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed product and the invention as claimed in U.S. Patent No. 9,963,484 are drawn to SEQ ID NO: 1 (same sequence in each) fused to PDGFb, etc. While U.S Patent No. 9,963,484 is drawn to polynucleotides, a method claim of producing the polypeptide is also claimed which results in recovering the polypeptide.

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,687,560 in view of U.S. Patent No. 9,321,821. U.S. Patent No. 9,687,560 is drawn to SEQ ID NO: 2 (100% identity and same length as present SEQ ID NO: 1) linked to a cargo wherein the cargo can be peptides, proteins, or commercially available drugs (see paragraphs 24 and 25). U.S. Patent No. 9,321,821 claims SEQ ID NO: 1 linked to PDGFb, etc.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER D STEELE/Primary Examiner, Art Unit 1658